GLASS & HOGROGIAN LLP
ATTORNEYS AND COUNSELORS AT LAW

A Limited Liability Partnership
85 BROAD STREET, lSTH FLOOR @ WEWORK
NEW YORK, NY 10004
2l2-537-6859
FAX NO. 845-510-22|9
E-mail: bglass@ghnylaw.com
Bryan D. Glass

Partner
December 7, 2018

Via ECF

Honorable Gabriel Gorenstein
United States Magistrate Judge
Southern District of New York
500 Pearl Street

New York, NY 10007

Re: Abass Keita v. NYCDOE et al, 18 Civ 3334 (JPO)(GG)

Dear Magistrate Judge Gorenstein:

This office represents Plaintiff Abass Keita in the above-referenced matter. The parties
have not finalized the settlement agreement and kindly request restoration of this matter to the
Court’s calendar and scheduling a followup settlement conference in an attempt to resolve the
outstanding issues. The 30-day deadline for restoring this matter is scheduled for December ll,
2018.

The remaining issues concern Mr. Keita’s desire to extend his leave of absence (which
would be unpaid) until his 55th birthday in November 2019 so that he may retain his family
health insurance, and irrevocably “retiring” instead of “resigning” so that he would retain his
eligibility for retroactive payments in the current UFT-DOE collective bargaining agreement.
The parties have not been able to work out an agreement about these remaining issues to date.
We hope by returning this matter to the calendar and with the Court’s assistance we may be able
to resolve these issues and finalize the settlement agreement.

Thank you very much for the Court’s consideration
Respectfully submitted,
s/ /i:} /Y/Z/>
Bryan D. Glass, Esq.

c: Tova Ferstenberg, Assistant Corporation Counsel, Attomey for Defendants (via ECF)

